Hart, J., (after stating the facts). The decision of the circuit court was based upon a holding that, in the light of all the circumstances surrounding the parties and their business relationship to each other, McCool had the apparent authority to receive the warrants issued in favor of the plaintiff on claims against the county, and to collect the same for the plaintiff. Where a general authority to clo an act is alleged, and the plaintiff or defendant relies on the other’s having held out a third person as his agent, other instances of his having treated the person as his agent for such an act are receivable to show a general holding out of that person as agent. Wigmore on Evidence, vol. 1, 2d ed., § 377. The principle of the rule as stated by Mr. Wigmore is that the instances must be numerous enough, and have occurred under conditions so similar, as to indicate a system or plan of doing that particular thing under similar circumstances; and that the only question in administering the rule is whether the instances produced have any real probative value to show such system, plan( or habit. In the application of the rule to the case at bar we are of the opinion that the attending circumstances warranted the circuit court in finding an implied authority derived from a course of dealing, from the number of warrants which the plaintiff assented to McCool’s collecting for it. The evidence shows a course of dealing between the plaintiff and Grant County for a period of time from May 5, 1911, to September 29, 1915. From time to time warrants were issued by the county for machinery purchased' by it from the plaintiff. By its letter of March 24, 1912, the plaintiff specifically authorized McCool to collect and remit to it the funds due it upon claims against the county. From time to time, after this date, it allowed McCool to collect similar warrants issued, in its favor and to remit the amounts thereof to it. These acts constituted such a plan or course of dealing on its part as warranted the circuit court in finding that McCool had implied authority to collect the warrants involved in this suit. C. A. Reese & Co. v. Kirk, 152 Ark. 120. There is another ground on which the judgment might be sustained, but the views we have expressed render it unnecessary to consider it. It follows that the judgment must be affirmed.